TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 16, 2021



                                     NO. 03-21-00280-CR


                                 The State of Texas, Appellant

                                                v.

                                Philip Clinton Allen, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the trial court’s order discharging Philip Clinton Allen from his

community supervision. The State of Texas has filed a motion to dismiss the appeal. Therefore,

the Court grants the motion, allows The State of Texas to withdraw its notice of appeal, and

dismisses the appeal. The State of Texas shall pay all costs relating to this appeal, both in this

Court and in the court below.